DETAILED ACTION
	Claims 18, 22-24, and 89-95 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The claim objection is withdrawn in view of the cancellation of the relevant claims.
 The 102 rejection is withdrawn in view of the amendment.  
 The 103 rejection is revised in view of the amendment.  
 A new 112(b) rejection was necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 18, 22-24, and 89-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 has been amended to recite that the “extract is a fraction obtained by allowing the decomposed liquid to pass through a column filled with a fixed carrier and washing off sugars from the column.”  This limitation is unclear, because the identity of the bagasse decomposition extract is unknown.  Is it the decomposed liquid after it has passed through the column, or is it the fraction of sugars that are washed from the column, or the fraction that remains adsorbed to the column after passage of the decomposed liquid through said column?  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Additionally, claim 18 has been amended to recite “a decomposed liquid is obtained by at least one decomposition treatment selected from” a Markush group.  This limitation is unclear, because it is unclear what component is undergoing the decomposition treatment in order to obtain the decomposed liquid.  Is it bagasse that is being subjected to the decomposition treatment?  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Newly added claim 95 recites “passing the decomposed liquid through a column filled with a fixed carrier, thereby obtaining the bagasse decomposition extract.”  It is again unclear whether the bagasse decomposition extract is the portion of the decomposed liquid that is collected after it leaves the column, or whether it is the fraction that is adsorbed by the column.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 22-24, 89, and 93-94 are rejected under 35 U.S.C. 103 as unpatentable over Heinonen et al. (Advances in Chemical Engineering, Volume 42, Chapter 5 (2013)).
As to claims 18, 22-24, 89, and 93-94, Heionen discloses a method for the hydrolysis of biomass comprising lignocellulosic materials such as bagasse from sugarcane, by applying an acid decomposition treatment (claims 18 and 93) to form a decomposed liquid (Abstract and Table 5.1 on page 265).  The hydrolyzed bagasse (“decomposed liquid” of claims 18 and 93) is then fractionated using chromatographic/adsorption techniques in order to separate and recover the monosaccharide fraction, hydrolysis acid fraction, and byproduct/phenol fractions (“bagasse decomposition extracts”)(pages 262-264 and Section 4 on pages 285-286).  Paragraph 42 of the present specification as published states that “a bagasse decomposition extract has an excellent deodorant action.”  Therefore, the bagasse decomposition extract is itself a deodorant comprising an active ingredient as recited by the present claims. The chromatographic technique may use polystyrene-divinylbenezene (PS-DVB) as the fixed carrier (a “synthetic adsorbing agent” of claims 18, 22, and 24 as well as an “ion exchange resin” of claim 18, and which is also an aromatic resin of claim 23 which is unsubstituted as recited by claim 24), and wherein the bagasse decomposition extract is a fraction obtained by allowing the decomposed liquid to pass through a column comprising the synthetic adsorbing agent and eluting an adsorbed component using a solvent comprising a mixture of water and an organic solvent such as ethanol as recited by claims 20, 22, and 24 (Sections 3 and 3.1 on pages 274-275 and Section 4.1.4 on page 291).  The use of ethanol as the solvent will result in the presence of ethanol in the extract as recited by claims 89 and 94.  The present specification teaches that sugars can be washed off the column with water (paragraph 85).  Therefore, since Heinonen teaches the use of a solvent that comprises water to elute the column, the water that is present will wash sugars off the column as recited by claim 18.  
Heinonen discloses that the purpose of adding ethanol to the aqueous solvent is to either increase or decrease the distribution coefficient of the adsorbing components between the bulk solution phase and solution phase inside the resin pores (first paragraph of Section 4.1.4 on page 291).  Heinonen further discloses the influence of temperature on the chromatographic separation process, and teaches that when separating glucose monosaccharide and sulfuric acid using a PS-DVB resin, the highest efficiency was obtained at a temperature of 55 or 68 degrees Celsius, 55 degrees being within the range recited by claim 24 (page 308, 1st paragraph).  
As to claims 18, 22-24, 89, and 93-94, Heionen does not further expressly disclose a single, specific embodiment wherein the extract is obtained from bagasse and the decomposition treatment is an acid treatment as recited by claim 19.  Nor does Heionen expressly teach that the volume ratio of ethanol/water in the mixed solvent is 50/50 to 60/40 as recited by claim 24.
As to claims 18, 22-24, 89, and 93-94, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Heionen by selecting bagasse as the source of the extract and an acid treatment as the manner of hydrolyzing the bagasse so as to form the decomposition extract, since Heionen expressly teaches that hydrolyzed extract may be formed using bagasse and that acid may be used to perform the hydrolysis, such that the skilled artisan reading Heionen would have had a motivation to use this combination with a reasonable expectation of success in obtaining a lignocellulose extract that could be separated using the chromatographic techniques taught therein.
Regarding claim 24, it further would have been prima facie obvious to select a ratio of ethanol to water that is within the recited range, since Heionen teaches that the ethanol will alter the distribution coefficient of the adsorbing components between the bulk solution phase and solution phase inside the resin pores, such that the skilled artisan would recognize the amount of ethanol relative to the water as being a result effective variable that will affect the ability to successfully separate the acid, monosaccharide, and byproduct fractions.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the Office notes that all of claims 19-24 are written in the form of product by process claims, such that their patentability is determined by the structure of the product and not by the recited steps by which the product is obtained.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
	Additionally, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).   Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
	As a result, the compositions of the product by process claims are viewed as rendered prima facie obvious by the composition disclosed by Heionen even if not formed by exactly the same method steps since the Heionen composition appears substantially identical to the composition of the claims since it is also a bagasse decomposition extract.  Specifically, claim 24 is viewed as rendered prima facie obvious over the composition disclosed by Heionen, since the Heionen composition is formed by method steps that are very similar to the steps recited by the claims, including obtaining a bagasse decomposition extract via an acid treatment which is then eluted on an aromatic resin using a mixed solvent of water and ethanol, such that the Heionen extract is viewed as substantially identical to the claimed composition based upon the evidence of record.  
Response to Applicant’s Arguments
	Applicant argues that Heinonen fails to teach or suggest a deodorant comprising a bagasse decomposition extract obtained by the steps recited by claim 18.  Specifically, Applicant claims that Heionen does not teach or suggest washing off sugar from the column after passing the sample liquid through the column as recited by claim 18 as amended.
In response, the present specification teaches that sugars can be washed off the column with water (paragraph 85).  Therefore, since Heinonen teaches the use of a solvent that comprises water to elute the column, the water that is present will wash sugars off the column as recited by claim 18.  
	Regarding new claim 89, Applicant argues that Heinonen does not disclose the presence of any of the recited ingredients.
	In response, Heinonen does in fact disclose the presence of ethanol, which is an “alcohol” of claim 89, as discussed in the rejection.
Regarding new claim 93, Applicant argues that Heinonen does not disclose a method of producing a deodorant comprising a bagasse decomposition extract.  
In response, Heinonen discloses or suggests applying an acid decomposition treatment to bagasse to produce a decomposed liquid that is then passed through a column filled with a fixed carrier to obtain a bagasse decomposition extract as discussed in the revised rejection.  Therefore, Heinonen discloses or suggests all steps of claim 93, and which will result in a deodorant product as recited by the claim. 
New Rejection
Claims 90-92 and 95 are rejected under 35 U.S.C. 103 as unpatentable over  Heinonen et al. (Advances in Chemical Engineering, Volume 42, Chapter 5 (2013)) as applied to claims 18, 22-24 , 89, and 93-95 above, and further in view of Ju et al. (Carbohydrate Polymers 83 (2011) 591-599).
	The teachings of Heionen are relied upon as discussed above, but Heionen does not further expressly disclose that the decomposition treatment is an alkaline treatment, hydrothermal treatment, or subcritical water treatment as recited by claims 90-92 and 95.
	Ju discloses that sugar cane bagasse is a waste product of sugar extraction, and that it is useful as a source for the production of certain chemical compounds, paper paste, phenolic compounds, and ethanol, and that use of the lignin present in bagasse as a green material has found renewed interest (page 591, 1st-2nd paragraphs).  Ju teaches that the desired component of bagasse can be obtained via extraction with subcritical water as well as by other treatments such as alkaline or hydrothermal treatments (last paragraph of page 591 through 1st full paragraph of page 592, as well as sections 2.2 and 2.3 on page 592 and Chart 1 on page 593).  Ju discloses that alkaline hydrolysis of bagasse results in hydrolysis of the intermolecular ester bonds that cross link lignin to other components such as hemicellulose (first paragraph of Section 2.2).  Ju further teaches that the cellulosic and hemicellulosic fractions isolated by alkali and subcritical water treatments of sugarcane baggase showed very similar spectra, implying a similar structure of celluloses and hemicellulose residues, along with some lignin content (page 598, 1st full paragraph of right column).  Phenolic acids derived from soluble lignin as well as sugars were also recovered after the treatment (Section 2.5 and Table 2).  
	As to claims 90-92 and 95, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Heionen by selecting an alkaline, hydrothermal, or subcritical water decomposition treatment of the bagasse instead of an acid decomposition treatment, because Ju discloses any of these three treatments as known alternatives to an acid treatment of bagasse to allow for separation of lignin, phenolic acids, and sugars from bagasse, such that the skilled artisan reasonably would have expected that these treatments also could be used in the method taught by Heionen, especially since Ju teaches that different treatments (in this case, subcritical water and alkaline treatments) resulted in very similar spectra, implying a similar structure of celluloses and hemicellulose residues in the extracts.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 22-24, and 89-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/222,343.
This is a provisional nonstatutory double patenting rejection.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
Although the copending claims are method claims, the present application was not filed as a divisional application.  Therefore, the safe harbor provisions of 35 USC 121 do not apply here.
The copending claims recite a method of administering a composition comprising a bagasse decomposition extract that is a liquid obtained by an acid, alkaline, hydrothermal, or subcritical water treatment, wherein the fraction is obtained by allowing the liquid to pass through a column filled with a fixed carrier that is an unsubstituted aromatic resin, and wherein the fraction is eluted with a 50:50 mixture of ethanol and water and a temperature of 20-60 degrees Celsius, which will result in washing of sugars off of the column as well as the presence of an alcohol in the extract.  
Although the copending claims do not expressly disclose that the composition is a deodorant, the bagasse decomposition extract will possess deodorizing properties and is therefore itself a deodorant.  
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        



 
/Patricia Duffy/Primary Examiner, Art Unit 1645